Citation Nr: 1611503	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  13-20 944	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder percent prior to July 31, 2013.

2.  Entitlement to an evaluation in excess of 70 percent for PTSD with major depressive disorder on or after July 31, 2013.


REPRESENTATION

Veteran represented by:	Dale K. Graham, Agent


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In his July 2013 VA Form 9 Appeal, the Veteran requested a videoconference hearing with the Board.  In a letter dated in November 2015, the Veteran withdrew his request for a Board hearing.

In its December 2014 rating decision, the RO increased the rating for the Veteran's service-connected PTSD to 70 percent, effective July 31, 2013.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Since the Agency of Original Jurisdiction (AOJ) last considered the appeal, the Veteran submitted additional evidence.  As the Veteran did not request in writing that the AOJ initially review the evidence, initial review of the evidence by the Board is appropriate.  See 38 U.S.C.A. § 7105(e) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD with major depressive disorder is shown to be productive of a disability picture that more nearly approximates that of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, and mood.

CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent evaluation, but not higher, for the service-connected PTSD with depressive disorder have been met prior to July 31, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, including Diagnostic Code 9411 (2015).

2.  Throughout the entire appeal period, the criteria for the assignment of an evaluation in excess of 70 percent for the service-connected PTSD with depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.130, including Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim.

The RO provided pre-adjudication VCAA notice by a letter dated in May 2012.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and effective dates of the claim.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records (STRs), post-service treatment records, and lay statements have been associated with the record.  

The Veteran was afforded a VA examination in November 2012.  The record also contains PTSD Disability Benefits Questionnaires (DBQs) dated in July 2013 and December 2015.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Disability Rating Principles 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As will be discussed, the Veteran's disability warrants a uniform rating throughout the appeal period.

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In April 2012, the Veteran filed his claim for an evaluation in excess of 50 percent for the service-connected PTSD with major depressive disorder.  In a December 2012 rating decision, the AOJ continued the 50 percent evaluation for the Veteran's PTSD with major depressive disorder.  Subsequently, in the December 2014 rating decision, the AOJ granted a 70 percent evaluation for PTSD with major depressive disorder, effective July 31, 2013.  The Veteran's PTSD with major depressive disorder is evaluated under Diagnostic Code 9411 of The General Rating Formula for Mental Disorders. 

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, warrants a 50 percent rating.  Id.

Under these criteria, the next higher rating of 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  Id.

The highest possible rating of 100 percent rating requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss of names of close relatives, own occupation or own name.  Id.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  

If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to what would be caused by the symptoms listed in a particular diagnostic code, the appropriate, equivalent rating will be assigned.  Id.

Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p. 32.).  

GAF scores ranging from 61 to 70, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

III.  Analysis

In November 2012, the Veteran was afforded a VA examination to determine the severity of his PTSD.  The VA examiner diagnosed PTSD and major depressive disorder.  The Veteran endorsed the following symptoms:  depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The VA examiner assigned a GAF score of 50.  She concluded that the Veteran's PTSD with major depressive disorder was manifested by occupational and social impairment with reduced reliability and productivity. 

In February 2013, the Veteran underwent a private psychological evaluation by Dr. J.C.  He diagnosed PTSD, major depressive disorder, and avoidant personality disorder.  The Veteran expressed a dislike of being around others.  He found it difficult to talk to people to whom he did not know and would avoid people if given the opportunity.  The Veteran was obsessed with his perceived personal deficiencies and was likely to view himself as useless.  Dr. J.C. assigned a GAF score of 45.

In July 2013, the Veteran submitted a PTSD DBQ prepared by Dr. J.I.  She diagnosed PTSD, major depression, panic disorder with agoraphobia, and social phobia.  The Veteran had depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, sleep impairment, mild memory loss, flattened affect, difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty adapting to stressful circumstances, inability to establish and maintain motivation and mood, suicidal ideation, and neglect of personal appearance and hygiene.  Dr. J.I. concluded the Veteran's mental diagnoses were productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  However, she was not able to differentiate which portion of the occupational and social impairment was caused by each mental disorder.  After service, the Veteran worked as a painter for his father.  He attempted college for a few semesters, but could not take being around people and crowds.  Later, the Veteran secured employment as a machinist and worked for 28 years until he became physically and psychologically disabled.  The Veteran still dreamed of being sent to Vietnam in his wheelchair.  He locked his doors obsessively and was fearful that he would not have time to react if someone broke in to his home.  He was paranoid around others and had startle reactions to loud noises.  The Veteran indicated that he did not interact with others.  Dr. J.I. summarized that the Veteran's symptoms were significant and incapacitating at times.  His other mental health disorders affected his low level of functioning. 

In January 2016, VA received a PTSD DBQ prepared by Dr. H.H.  She diagnosed PTSD and major depressive disorder.  The Veteran stated that he maintained close relationships with his son and stepdaughter.  His brother checked on him periodically.  The Veteran spent most days watching television at home.  However, he did run errands despite his aversion to leaving home.  The Veteran denied any structured weekly or monthly activities or regular socializing.  He endorsed symptoms of depression mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintain effective work and social relationships, difficulty adapting to stressful circumstances, and suicidal ideation.  Dr. H.H. concluded that the Veteran's mental health diagnoses were productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  She assigned a GAF score of 48.

The Board finds that the Veteran's symptoms related to his PTSD with depression more nearly approximate a disability rating of 70 percent for the entire appeal period.  The GAF scores of record indicate serious symptoms regarding the Veteran's PTSD.  In addition, symptoms normally associated with a 70 percent rating, namely suicidal ideation, were noted as early as July 2012.  

However, the Board finds that the evidence is against a 100 percent rating for the Veteran's PTSD with major depressive disorder.  The Veteran endorsed close relationships with his children and an ability to run errands.  Furthermore, the Veteran appeared oriented to time and place, his thought process was not grossly impaired, and there were no delusions or hallucinations.  There is no indication of grossly inappropriate behavior or communication, that the Veteran is a persistent danger to himself or others, or any other symptoms the Board associates with a higher, 100 percent, rating.  While clinicians have been asked if the Veteran's disability is productive of total occupational and social impairment, none have answered in the affirmative.  In addition, the clinicians have not selected responses to suggest the presence of symptoms demonstrative of a 100 percent rating.  Simply put, the evidence does not suggest total occupational and social impairment to warrant a 100 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

As the preponderance of the evidence is against the appeal for an evaluation in excess of 70 percent for the service-connected PTSD, the benefit-of-the-doubt rule does not apply, and the Board must deny this appeal.  See U.S.C.A. §§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VAs Compensation Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).
If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describes the severity and symptomatology of the Veteran's disorder during the appeal period, as the criteria assesses the level of occupational and social impairment attributable to the Veteran's symptoms.  The rating schedule fully contemplates all symptomatology and treatment associated with the PTSD.  

Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.   

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for PTSD with major depressive disorder, dyshidrotic eczema of the toes with hyperhidrosis, bilateral hearing loss, and tinnitus.  Neither the Veteran nor the evidence of record suggests that the combined effects of these disabilities result in anything not already contemplated by the individual ratings.  As such, further discussion in this regard is unnecessary.  

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 


ORDER

An evaluation of 70 percent for PTSD with major depressive disorder, prior to July 31, 2013, is granted, subject to the regulations governing the payment of monetary benefits. 

Throughout the entire appeal, an evaluation in excess of 70 percent for PTSD with major depressive disorder is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


